Citation Nr: 0430383	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted with 
which to reopen a claim of entitlement to service connection 
for bilateral hearing loss, and if so, whether service 
connection is warranted. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from July 1943 to January 
1946.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from an April 2002 rating decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO reopened a claim of 
entitlement to service connection for bilateral hearing loss 
and denied it on the merits, and denied a claim of 
entitlement to service connection for tinnitus.  In February 
2004, the veteran testified before the undersigned Veterans 
Law Judge at a hearing held in San Diego, California.

At the February 2004 hearing, the veteran and his 
representative raised a possible claim of clear and 
unmistakable error in the November 1954 decision denying the 
claim.  The parties should clarify this matter and notify the 
RO if they intend to pursue a claim on this basis.  


FINDINGS OF FACT

1.  In a November 1954 decision, the RO denied service 
connection for an ear condition.  The veteran did not appeal 
that decision.

2.  The veteran filed to reopen the claim in November 2001.  
The new evidence submitted since the RO's November 1954 
rating decision, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the service connection claim for 
bilateral hearing loss, and therefore raises a reasonable 
possibility of substantiating the claim.

3.  Competent evidence reflects that currently diagnosed 
bilateral hearing loss and tinnitus are not at least as 
likely as not etiologically related to service.


CONCLUSIONS OF LAW

1.  The November 1954 decision which denied service 
connection for an ear condition is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the 
RO's November 1954 decision; thus, the claim of service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2002 letter, the RO informed the appellant of 
the VCAA and its effect on his claims.  In addition, the 
appellant was advised, by a February 2003 statement of the 
case (SOC), of the pertinent law, and what the evidence must 
show in order to substantiate the claims.  The SOC also 
advised him of the evidence that was of record.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The appellant has responded to the RO's February 
2002 communication with a signed statement indicating that he 
had no additional evidence to submit, thus curing (or 
rendering harmless) any previous omissions.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to submit 
evidence, and to attend a hearing before a Veterans Law 
Judge.  He and his accredited service representative did in 
fact appear at a hearing before the undersigned at a hearing 
held at the RO.  Under the facts of this case, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d. 1369 
(Fed Cir. 2004).  It appears that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the issues being decided herein.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  A medical examination was provided 
for the veteran in February 2002 and a VA medical opinion was 
obtained thereafter in April 2002.  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that is necessary to support the claims.  He has 
also been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claims, under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Factual Background

The service medical records include an induction physical 
examination report dated in May 1943, showing hearing as 
15/15, bilaterally.  The January 1946 separation examination 
report reflects that the veteran's hearing on whispered voice 
testing was 15/15.  An ear abnormality, described as 
bilateral otomycosis, was noted.  The veteran's separation 
record indicated that he served on duty primarily in a 
quartermaster trucking company as a section leader, 
responsible for maintaining trucks and supervising drivers 
and mechanics.

The record includes a July 1946 VA form on which the veteran 
requested VA treatment for an ear condition manifested by 
running and paining, which was noted to be treated in France 
in August 1945.  

On an October 1952 VA examination for treatment purposes the 
examining physician noted that the veteran reported he had 
experienced intermittent watery discharge from both ears 
since service and had also experienced intermittent ringing 
in the ears and moderate hearing loss since then.  A 
diagnosis of otitis externa was made.  An attending 
physician's certificate dated in April 1954 also shows that 
the veteran was treated for eczema of the ears in October 
1952.  In July 1954 the RO requested further service medical 
records but no further service medical records or sick 
reports for the relevant period were found.

The RO denied service connection for an ear condition in 
November 1954.  In February 1977, the veteran filed to reopen 
the claim for hearing problems.  In March 1977, the RO 
contacted the veteran and advised him that new and material 
evidence was necessary to reopen the claim, but that since 
none had been submitted the claim could not be reopened.  

In November 2001, the veteran filed to reopen his claim for 
hearing loss.  Submitted for the record was an October 2001 
record reflecting that the veteran was seen for a hearing 
evaluation due to his complaints of being unable to 
understand conversations well.  An assessment of mild 
bilateral high frequency sensorineural hearing loss was made.  

The record contains a QTC audiological evaluation conducted 
in February 2002.  The veteran reported hearing loss and 
bilateral tinnitus, worse of the right side, since 1945.  He 
reported that at that time, he was treated at a field 
hospital in France due to drainage of the ears.  He stated 
that in service, he was exposed to the noise of constant 
bombings and explosions.  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
70
65
LEFT
25
25
50
60
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  
Diagnoses of bilateral mild to severe sensorineural hearing 
loss, worse in the right ear; and the veteran's reports of 
constant tinnitus of mild to moderate frequency, worse in the 
right ear, were made.  

The record also contains a VA medical opinion from the Chief, 
Audiology and Speech Pathology Service, dated in April 2002.  
Following a review of the claims folder, the doctor opined 
that the veteran's currently manifested hearing loss is 
unrelated to his military service for the following reasons: 
(1) all early references to hearing problems reflected that 
this was characterized by drainage and specific diagnoses of 
otomycosis and otitis externa, both related to infections of 
the outer ear that would not be associated with any permanent 
hearing loss; (2) the veteran apparently worked in steel 
mills post-service, which was noted to be a very noisy 
environment and no ear protection was available at that time; 
the examiner suggested that his hearing could easily have 
been impacted in such a way that he incurred permanent 
hearing loss associated with this work; (3) the gap in time 
between the veteran's service and hearing loss shown in 2002, 
and his age when it was shown in 2002 (in his 70's).  The 
doctor observed that there was nothing in the medical or 
scientific literature that would support the notion that 
hearing loss could result from, but not have it's onset until 
many years after the alleged exposure.  In conclusion, the 
examiner opined that there was no possibility of establishing 
a credible link between the present hearing loss and events 
associated with military service.  

The veteran provided testimony at a hearing held before the 
undersigned Veterans Law Judge in February 2004.  The veteran 
testified that during service he was a truck driver and also 
performed duties digging trenches and that in that capacity 
he was exposed to noise from buzz bombs.  He also reported 
that he used a machine gun without ear protection.  He stated 
that he was treated during service for ear ringing and 
running/discharge.  His representative noted that a record 
dated in 1952 notes symptoms of draining, ringing in the ears 
and hearing loss.  The veteran testified that he had constant 
ringing in the ears as well as hearing loss, which he had 
been aware of since service   

III.  Pertinent Law and Regulations

New and Material

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In considering whether to reopen a claim, VA must 
assume the credibility of the aforementioned evidence which 
supports the veteran's claim as required by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, the legal standard of what constitutes "new and 
material" evidence was recently amended.  This amendment is 
applicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was so filed in November 2001.  See 38 C.F.R. 
§ 3.156(a).  Although the veteran was not notified of this 
change in the regulation, this is not prejudicial to his 
claim inasmuch as the claim is being reopened herein.  

The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered new and material, and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2004).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002). Service connection for a 
chronic disease, such as sensorineural hearing loss (an 
organic disease of the nervous system) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004).  For 
the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

IV.  Analysis

New and Material - Bilateral Hearing Loss

The veteran did not perfect an appeal to the November 1954 
rating decision.  Thus, that decision became final and 
requires the submission of new and material evidence to 
reopen the claim.  38 U.S.C.A. § 7105.  Despite the RO's 
decision to reopen the claim of service connection for 
bilateral hearing loss made in April 2002, the Board must 
initially consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, when the veteran's claim was initially denied 
in 1954, essentially the only evidence before the RO was 
service medical records showing 15/15 hearing acuity at 
separation and treatment for bilateral otomycosis or otitis 
externa after service.  It appears that the veteran was 
scheduled for a VA examination in September or October 1954, 
for which he did not appear.

Since the 1954 decision, evidence has been added to the file 
which shows evidence of currently manifested bilateral 
hearing loss (2001 and 2002) and gives a history of the 
veteran's ear symptoms (February 2004 hearing testimony).  
The new evidence submitted since the RO's 1954 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been received since the RO's 
1954 rating decision; thus, the claim of service connection 
for bilateral hearing loss is reopened.


Service Connection - Hearing Loss and Tinnitus

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the finding that the veteran incurred a bilateral hearing 
loss disability or tinnitus in service or that sensorineural 
hearing loss was manifested to a compensable degree within 
one year following service.

The Board notes that both at entrance and separation, the 
veteran's hearing was reported as being 15/15 on whispered 
voice testing.  The veteran was treated for symptoms of 
draining of both ears during service, diagnosed as bilateral 
otomycosis, but there were no complaints in the service 
medical records documenting ringing in the ears, or hearing 
loss or diagnosing tinnitus or hearing loss.  Post-service 
complaints and documentation of hearing loss and tinnitus 
were shown in an October 1952 record.  Hearing loss as 
defined under 38 C.F.R. § 3.385 and tinnitus were complained 
of and diagnosed in 2001 and 2002.  

Essentially, the record lacks any competent medical evidence 
etiologically linking service and the currently manifested 
bilateral hearing loss and tinnitus.  In fact, having sought 
such an opinion in April 2002, a VA doctor concluded that 
there was no possibility of establishing a link between the 
veteran's current hearing loss (and as a related matter, 
tinnitus) and service, identifying factors such as age, 
intercurrent industrial noise exposure, lack of chronicity, 
and lack of evidence of ear symptoms other than infections of 
the outer ear in the years after service, in making his 
decision.  The doctor considered the veteran's reports of 
hearing problems in service but nevertheless provided 
reasoning for his conclusion that current hearing loss was 
not related to any inservice hearing problems reported by the 
veteran.

The Board has also considered the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology, as they apply to this case.  However, 
initially, there is no evidence of in-service hearing loss 
(or manifesting during the first post-service year) and 
tinnitus.  Second, even assuming the veteran's competence to 
state that he had hearing problems and ear ringing in 
service, there are large gaps of time between any documented 
symptoms related to the ears, for instance from service 
separation 1946 until 1952, and then again from the 1950's 
until 2001.  The veteran has given sincere testimony to the 
effect that he had hearing loss and tinnitus from service 
until the present time.  However, that testimony was provided 
more than 55 years after service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above.  However, supporting medical evidence is required in 
the circumstances presented in this case.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  The veteran is 
competent to report that he had problems in service but he is 
not competent to provide a medical nexus opinion relating 
current disability to the symptoms he experienced in service 
or to the claimed postservice symptoms.  LeShore v. Brown, 8 
Vet. App. 406 (1995); Savage v. Gober, 10 Vet. App. 488 
(1997).  Such evidence is lacking in this case.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Because the evidence is not in equipoise, the benefit of the 
doubt rule is inapplicable.  See Gilbert, supra.  The benefit 
sought on appeal is accordingly denied.






	(CONTINUED ON NEXT PAGE)





ORDER

The application to reopen the claim of service connection for 
bilateral hearing loss is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



